Citation Nr: 1547709	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-21 814A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder with a history of alcohol and cocaine abuse between October 16, 2010 and May 20, 2014.

2.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder with a history of alcohol and cocaine abuse since May 21, 2014. 
 

REPRESENTATION
 
Appellant represented by:   Penelope E. Gronbeck, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from August 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent.  
 
In October 2014 and April 2015 VA issued rating decisions awarding temporary 100 percent disability ratings following periods of hospitalization.  As such, the appellant has already been assigned a 100 percent rating for posttraumatic stress disorder from May 21, 2014 to July 31, 2014, and then again from February 23, 2015 to April 30, 2015.

The issue of entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder with a history of alcohol and cocaine abuse since May 21, 2014 is REMANDED for the action ordered below.


FINDINGS OF FACT

1.  Between October 16, 2010 and January 18, 2013 the Veteran's post-traumatic stress disorder with a history of alcohol and cocaine abuse was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  Between January 19, 2013 and April 28, 2013, the Veteran's post-traumatic stress disorder with a history of alcohol and cocaine abuse was manifested by occupational and social impairment with deficiencies in most areas.

3.  Between April 29, 2013 and May 20, 2014 the Veteran's post-traumatic stress disorder with a history of alcohol and cocaine abuse was not manifested by occupational and social impairment with reduced reliability and productivity.

CONCLUSIONS OF LAW
 
1.  Between October 16, 2010 and January 18, 2013 the Veteran's post-traumatic stress disorder with a history of alcohol and cocaine abuse did not meet the schedular criteria for an evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
2.  Between January 19, 2013 and April 28, 2013 the Veteran's post-traumatic stress disorder with a history of alcohol and cocaine abuse met the schedular criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.

3.  Between April 29, 2013 and May 20, 2014, the Veteran's post-traumatic stress disorder with a history of alcohol and cocaine abuse did not meet the schedular criteria for an evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.

 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  In November 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA similarly fulfilled its duty to assist the Veteran in obtaining identifiable and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA obtained the Veteran's service treatment records and post-service records of medical treatment from a VA Medical Center.  VA also arranged for the Veteran to be examined by a psychologist in November 2011 and again in April 2012.  He was examined by a different psychologist in June 2013.

By taking these steps, VA complied with its duties to notify and assist the Veteran in this case.  The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  As explained below, a 70 percent evaluation for PTSD is warranted throughout the period from October 16, 2010 to May 20, 2014, from August 1, 2014 to February 22, 2015 and since May 1, 2015..

The criteria for the currently assigned 30 percent rating for PTSD contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
The criteria for a higher, 50 percent rating, contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.
 
A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).
 
Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  
 
Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.
 
The DSM-5 criteria apply only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014.  The new provisions do not apply to claims certified for appeal to the Board or claims pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  For this reason, the Board may consider the global assessment of functioning scores in the Veteran's examinations and medical records
 
Following a November 2011 VA examination the appellant was diagnosed with chronic PTSD with secondary diagnoses of alcohol and cocaine abuse, which was attributed to the Veteran's claimed inservice rape.  The examiner's report indicates that the Veteran's substance abuse was in remission.  According to the examiner, the Veteran reported having nightmares about an inservice rape about three times per week.  He denied having nightmares about being raped in prison.  The Veteran "denied thoughts of suicide since 2005 when he was in treatment for substance abuse."  The examiner assigned a global assessment of functioning score of 65 and identified symptoms of suspiciousness, mild memory loss and difficulty adapting to stressful circumstances.  The examiner opined that the Veteran's disability was best summarized by finding that he had occupational and social impairment due to mild or transient symptoms.
 
The same examiner's April 2012 report assigned a global assessment of functioning score of 68, noting that "symptoms of PTSD had improved with treatment since November 2011 evaluation."  The examiner noted "nightmares with less frequency" but the Veteran continued to be hypervigilant, though "symptoms are mild and manageable.  Some difficulty with memory reported."  The Veteran's symptoms included suspiciousness and mild memory loss, but not anxiety or depressed mood.  The examiner again opined that the Veteran's disability was best summarized by finding that he had occupational and social impairment due to mild or transient symptoms.

In June 2013, an examining psychologist assigned a global assessment of functioning score of 57.  The diagnosis remained PTSD with "relationship issues."  The Veteran reported difficulty showing affection for his wife.  He claimed that he experienced sleep impairment with nightmares and nights sweats.  He reported being irritable, and that he had flashbacks evoked by any reminders of sexual trauma.  He also endorsed symptoms of intrusive thoughts, hypervigilance, an enhanced startle response, bouts of depression, emotional detachment, low libido and discomfort with crowds.  The examiner opined that the Veteran's posttraumatic stress disorder was best described as being manifested by occupational and social impairment with occasional decrease in work efficiency. 
 
The June 2013 report also described a psychiatric hospitalization after the December 2012 Veteran's retirement from a job.  Symptoms included panic attacks occurring weekly or less often.  The examiner indicated both "mild" memory loss, such as "forgetting names, directions or recent events," and also "memory loss for names of close relatives, own occupation or own name."  According to the examiner, the Veteran had difficulty establishing and maintaining effective work and social relationships.  The examiner specifically found no evidence of a flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking. 
 
In this case, the Board finds that the evidence preponderates against entitlement to a rating higher than 30 percent between October 16, 2010 and January 18, 2013.  During this term, the evidence shows that the appellant was assigned global assessment of functioning scores of 50 as well as 60 on several occasions.  As noted, in November, 2011, the Veteran's VA psychologist described him as lucid and aware of his situation.  An April 2012 report assigned a global assessment of functioning score of 68, noting that the appellant's symptoms of PTSD had improved, and that his nightmares occurred with less frequency, and that while the Veteran continued to be hypervigilant his symptoms were mild and manageable.  Examiners in November 2011 and April 2012 found the appellant's disorder was not more than mild in degree.  Finally, the preponderance of the evidence is against finding that the appellant's disorder was manifested by such symptoms as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impaired memory such that only highly learned material was retained.  Given the foregoing, entitlement to an evaluation in excess of 30 percent is not in order for this term. 

On January 19, 2013, the Veteran was admitted to the Martinsburg VA Medical Center.  He was released on January 23, 2013, i.e., a period of less than 21 days.  At admission to Martinsburg he reported becoming depressed, using crack cocaine, and drinking.  He reported contemplating suicide, and that he had taken a gun and attempted to pull the trigger while playing Russian roulette on three occasions.  The appellant stated that while he had been "clean" he relapsed two weeks prior to admission and was using $600 per day to purchase crack cocaine.  At admission the appellant denied continuing suicidal ideation, but reported being very depressed because he had relapsed.  While there is no evidence that the appellant suffered from persistent delusions or hallucinations, that he was in persistent danger of hurting self or others, that he was unable to perform activities of daily living (including maintenance of minimal personal hygiene), or that he was disoriented to time or place, the Board will resolve reasonable doubt and find that from the date of the appellant's admission to Martinsburg VA Medical Center on January 19, 2013 until April 28, 2013 his posttraumatic stress disorder warranted a 70 percent rating.  

On April 29, 2013, the Veteran was specifically found no longer to present a high risk for suicide.  A VA suicide prevention counselor found that the appellant had completed a substance abuse therapy program on February 20, 2013, and he had moved back in with his spouse.  On February 28, 2013, the appellant was seen by a VA psychiatrist and was noted to have appropriate hygiene and grooming, he was appropriate, cooperative as well as alert and oriented to time, place, person, and situation.  His speech was normal, and his thought processes were logical and coherent.  There was no evidence of any delusional thought content, and the appellant denied hallucinations.  The Veteran's judgment and insight were intact, and the appellant denied suicidal ideation.  The examiner assigned a global assessment of functioning score of 55.  By April 17, 2013, the Veteran had been clean for 90 days, and he was actively engaged in his treatment at the Washington VA Medical Center.  

Accordingly, the Board finds that as of April 29, 2013 until May 20, 2014, the appellant's posttraumatic stress disorder is appropriately evaluated as 30 percent disabling.  Simply put, there is no evidence of symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Indeed, when seen for a VA examination in June 2013, the examiner specifically found that the disorder was best summarized as manifested by this very symptom set.

Save for some complaints of anxiety prior to an August 2013 liver biopsy a review of the VA records that were downloaded to the Veterans Benefit Management System in August 2013 and October 2014, reveals no additional treatment for a psychiatric disorder between June 2013 and May 21, 2014 when he was hospitalized.  Hence, these records no not provide a basis for a rating in excess of 30 percent.  

In reaching the foregoing decisions the Board considered whether the appellant is entitled to an extra scheduler rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Here the rating criteria specifically contemplate the Veteran's posttraumatic stress disorder.  As such, the nature of the appellant's disorder does not meet the first requirement of Thun.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran has one other service-connected disability (human immunodeficiency virus) which, according to an April 2012 VA examination report, is effectively treated with medication and is essentially asymptomatic.  He also receives a separate 10 percent disability rating for that disorder.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.


ORDER

Entitlement to an increased rating for post-traumatic stress disorder with a history of alcohol and cocaine abuse from October 16, 2010 to January 18, 2013 is denied.

Entitlement to a 70 percent rating for post-traumatic stress disorder with a history of alcohol and cocaine abuse from January 19, 2013 to April 28, 2013 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating for post-traumatic stress disorder with a history of alcohol and cocaine abuse from April 29, 2013 to May 20, 2014 is denied.


REMAND

The Veteran was last formally examined for compensation purposes in June 2013, and any outpatient records, to include records from the VA Medical Center Washington, DC, dated since October 2014 are not of record.  Given these factors and the argument presented by the Veteran's representative, the Board finds further development to be in order.

Therefore this case is REMANDED for the following action:

1.  Request all VA outpatient treatment records from the VA Medical Center Washington dating from October 2014 to the present and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and extent of any disability caused by posttraumatic stress disorder.  The claims folder, to include access to VBMS and Virtual VA data bases, must be made available to the examiner. All necessary tests and studies, to include specifically include a Structured Interview of Reported Symptoms must be performed to assess the symptomatology attributable to PTSD with alcohol and cocaine abuse.  The examination report must contain a detailed account of all clinical manifestations of PTSD.  The examiner must address the extent to which the Veteran's posttraumatic stress disorder with alcohol and cocaine abuse impacts his ability to work.  

3.  The RO must ensure that the clinical examination and report requested above comply with this remand. If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, readjudicate the remaining issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


